Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed 6/21/2022 has been entered.  New claim 20 was added.  Claims 1-4 and 6-19 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
 
Maintained Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 and 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soula et al. (US 2001/0019996; effective date September 6, 2001) in view Ogawa et al. (US 2010/0099569; published April 22, 2010).
Applicant’s Invention
Applicant claims an aqueous formulation comprising a plurality of spray droplets with a volume mean diameter greater than 165um comprising glyphosate, an auxinic herbicide and 0.02-2% weight percent of a compound of Formula I.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
Soula et al. teach plant treatment compositions comprising an exogenous chemical substance and one or more amine compounds of formula (I) below, in a liquid carrier, preferably water (abstract).  
 
    PNG
    media_image1.png
    226
    553
    media_image1.png
    Greyscale

The ratio of the amine to the exogenous chemical substance is about 0.01:1 to about 2:1 wherein R1 is a C6-22 hydrocarbyl and R2 and R3 are C1-5 hydrocarbyl (abstract).  With respect to claim 2, the preferred chemical substance is glyphosate, however, 2, 4-D, dicamba and triclopyr are also suitable exogenous chemical substances [0090-94].  More than one exogenous chemical can be included [0163].  The amount of the exogenous chemical in sprayable ready-to-use formulations is typically about 0.02-2% by weight of the composition [0096].  With respect to claim 3, the preferred amine compounds include cocoalkyldimethylamine and dimethyltallowalkylamine [0106].  Compositions comprising cocoalkyldimethylamine and glyphosate exhibit greater herbicidal effectiveness and higher loading in aqueous compositions [0111].  With respect to claim 7, the aqueous concentrates of the compositions are stable and have no phase separation at temperatures ranging from -10 to about 60 degrees Celsius for 30 days [0153].  With respect to claims 5 and 6, the spray compositions form micelle structure or super molecular aggregates not greater than 100 uM [0154-156].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Soula et al. do not teach methods of controlling spray drift, however the methods are drawn to application to plants by spraying the formulation using conventional spray nozzles or spinning disk atomizers and GPS can be used to apply the composition in desired amounts to different parts of a field [0232].  Soula et al. do not teach the spray particles with a specific volume mean diameter greater than 165 µm.  It is for this reason that Ogawa et al. is joined.
Ogawa et al. teach adjuvant compositions which stabilize the efficacy of active ingredients for drift-reduced spraying comprising sodium dialkylsulfosuccinate, polyoxyethylene alkyl ether and depressant (abstract).  The adjuvant is added to aqueous spray formulations to allow uniform adhesion of agrochemical components to young leaves with thick wax and vertical leaves where adhesion is difficult by providing a volume mean diameter of spray particles [0019].  The drift-reducing spray provides total volume ratio of spray particles of 100 µm or less is 40% or less, preferably with a volume median diameter of 280-345µm and the total volume ratio of spray particles of 100 µm or less is 5-15% or with a volume median diameter of 259-452µm and the total volume ratio of spray particles of 100 µm or less is 4-7% [0070-74].  Actives used in the formulations include glyphosate and triclopyr [0078].
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Both Soula et al. and Ogawa et al. are drawn to aqueous formulations comprising glyphosate.  Therefore, it would have been prima facie obvious to combine the teachings of Soula et al. and Ogawa et al. at the time of the instant invention to adjust the spray particles to a specific volume mean diameter greater than 165 µm with reasonable expectation success. One of ordinary skill in the art would have been motivated to combine the teachings of Soula et al. and Ogawa et al. to adjust the spray particle size to a specific volume mean diameter greater than 165 µm to reduce spray drift because Ogawa teaches that spray droplets of this size allow uniform adhesion of agrochemical components to young and vertical leaves. 

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.  Applicant argues that Soula teaches a different composition because the formulation requires neutralization of anionic exogenous chemical with the tertiary amine.  Therefore, Applicant argues that Soula teaches away from the claimed invention because prior to their invention skilled persons would have expected surfactants to reduce surface tension and lead to smaller droplets and Soula is drawn to micelle size rather than droplet size.  The Examiner is not persuaded by this argument because the rejection is not based on the teachings of Soula alone, rather the rejection is based on the teachings of Soula in view of Ogawa.  Soula et al. do not teach the spray particles with a specific volume mean diameter greater than 165 µm, however, Ogawa et al. teach adjuvant compositions which stabilize active ingredients for drift-reduced spray formulations which has a total volume ratio of spray particles of 100 µm or less [0070-74].  Therefore, optimizing spray drift by the use of surfactants was known in the art at the time of invention.

Claims 1-3 and 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soula et al. (US 2001/0019996; effective date September 6, 2001) in view Ogawa et al. (US 2010/0099569; published April 22, 2010).
Applicant’s Invention
Applicant claims a method of reducing spray drift of an aqueous spray composition comprising formulating a mixture comprising glyphosate, an auxinic herbicide and about 0.02-2% weight percent of a compound of Formula I wherein the spray mixture comprises a plurality of spray droplets having a volume mean diameter greater than 165 µm.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
Soula et al. teach plant treatment compositions comprising an exogenous chemical substance and one or more amine compounds of formula (I) below, in a liquid carrier, preferably water (abstract).  

    PNG
    media_image2.png
    145
    354
    media_image2.png
    Greyscale

The ratio of the amine to the exogenous chemical substance is about 0.01:1 to about 2:1 wherein R1 is a C6-22 hydrocarbyl and R2 and R3 are C1-5 hydrocarbyl (abstract).  With respect to claim 2, the preferred chemical substance is glyphosate, however, 2, 4-D, dicamba and triclopyr are also suitable exogenous chemical substances [0090-94].  More than one exogenous chemical can be included [0163].  The amount of the exogenous chemical in sprayable ready-to-use formulations is typically about 0.02-2% by weight of the composition [0096].  With respect to claim 3, the preferred amine compounds include cocoalkyldimethylamine and dimethyltallowalkylamine [0106].  Compositions comprising cocoalkyldimethylamine and glyphosate exhibit greater herbicidal effectiveness and higher loading in aqueous compositions [0111].  With respect to claim 7, the aqueous concentrates of the compositions are stable and have no phase separation at temperatures ranging from -10 to about 60 degrees Celsius for 30 days [0153].  With respect to claims 5 and 6, the spray compositions form micelle structure or super molecular aggregates not greater than 100 uM [0154-156].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Soula et al. do not teach methods of controlling spray drift, however the methods are drawn to application to plants by spraying the formulation using conventional spray nozzles or spinning disk atomizers and GPS can be used to apply the composition in desired amounts to different parts of a field [0232].  Soula et al. do not teach the spray particles with a specific volume mean diameter greater than 165 µm.  It is for this reason that Ogawa et al. is joined.
Ogawa et al. teach adjuvant compositions which stabilize the efficacy of active ingredients for drift-reduced spraying comprising sodium dialkylsulfosuccinate, polyoxyethylene alkyl ether and depressant (abstract).  The adjuvant is added to aqueous spray formulations to allow uniform adhesion of agrochemical components to young leaves with thick wax and vertical leaves where adhesion is difficult by providing a volume mean diameter of spray particles [0019].  The drift-reducing spray provides total volume ratio of spray particles of 100 µm or less is 40% or less, preferably with a volume median diameter of 280-345µm and the total volume ratio of spray particles of 100 µm or less is 5-15% or with a volume median diameter of 259-452µm and the total volume ratio of spray particles of 100 µm or less is 4-7% [0070-74].  Actives used in the formulations include glyphosate and triclopyr [0078].  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Both Soula et al. and Ogawa et al. are drawn to aqueous formulations comprising glyphosate.  Therefore, it would have been prima facie obvious to combine the teachings of Soula et al. and Ogawa et al. at the time of the instant invention to adjust the spray particles to a specific volume mean diameter greater than 165 µm with reasonable expectation success. One of ordinary skill in the art would have been motivated to combine the teachings of Soula et al. and Ogawa et al. to adjust the spray particle size to a specific volume mean diameter greater than 165 µm to reduce spray drift because Ogawa teaches that spray droplets of this size allow uniform adhesion of agrochemical components to young and vertical leaves.   

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soula et al. (US 2001/0019996; effective date September 6, 2001) in view Ogawa et al. (US 2010/0099569; published April 22, 2010) in further view of Mason (US 6,930,075; patented August 16, 2005).
Applicant’s Invention
Applicant claims a method of reducing spray drift of an aqueous spray composition comprising formulating a mixture comprising glyphosate, an auxinic herbicide and about 0.02-2% weight percent of a compound of Formula I wherein the spray mixture comprises a plurality of spray droplets having a volume mean diameter greater than 165 µm; and spraying the formulation with a flat fan nozzle at 40 psi.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
The teachings of Soula et al. and Ogawa et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Soula et al. and Ogawa et al. do not teach spraying the formulation with a flat fan nozzle at 40 psi.  It is for this reason that Mason is joined.
Mason teach herbicidal composition comprising glyphosate (column 2, lines 40-48). Spray formulations are used to treat weeds and are applied using a TeeJet 8006E flat fan nozzle at 40 psi (Example 1).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Both Soula et al., Ogawa et al. and Mason are drawn to aqueous formulations comprising glyphosate.  Therefore, it would have been prima facie obvious to combine the teachings of Soula et al., Ogawa et al. and Mason at the time of the instant invention to spray the formulation with a flat fan nozzle at 40 psi with reasonable expectation success. One of ordinary skill in the art would have been motivated to combine the teachings of Soula et al., Ogawa et al. and Mason to spray the formulation at 40 psi with a TeeJet 8006E nozzle because weeds are treated with the formulations at the pressure.   

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soula et al. (US 2001/0019996; effective date September 6, 2001) in view Ogawa et al. (US 2010/0099569; published April 22, 2010), as applied to claims 11-13 and 15-19, in view of Grover et al. (Adsorption studies with the acid and dimethylamine forms of 2, 4-D and dicamba, Canadian Journal or Soil Science, 54: pg. 179-186, May 1974).
Applicant’s Invention
Applicant claims an aqueous formulation comprising a plurality of spray droplets with a volume mean diameter greater than 165um comprising glyphosate, an auxinic herbicide and 0.02-2% weight percent of a compound of Formula I.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
The teachings of Soula et al. and Ogawa et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Soula et al. and Ogawa et al. do not teach the use ammonium salts of the auxinic herbicide.  It is for this reason that Grover et al. is joined.
Grover et al. teach tests of the absorption of dimethylamine salts of dicamba (abstract). The dimethylamine salts of dicamba are taught to be acidic and therefore are more soluble in water than the free acids (page 179, paragraph 1).  Leaching studies show that dimethylamine salts dicamba allow the cations to be strongly absorbed to moist soils so that which would inherently reduce spray drift (page 185, paragraphs 6-8). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Therefore, it would have been prima facie obvious to combine the teachings of Soula et al., Ogawa et al. and Grover et al. at the time of the instant invention to utilize dimethylamine salts of dicamba with a reasonable expectation success. One of ordinary skill in the art would have been motivated to utilize the dicamba dimethylamine salts since Grover et al. teaches they are water soluble and more soluble than their free acids and dimethylamine salts dicamba absorb in moist soils.  Therefore, one of ordinary skill seeking to make a stable formulation would have been motivated to select dimethyl ammonium salts of dicamba to aid in a forming an aqueous formulation of glyphosate.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Soula et al. (US 2001/0019996; effective date September 6, 2001) in view Ogawa et al. (US 2010/0099569; published April 22, 2010), as applied to claims 1-3 and 5-10, in view of Grover et al. (Adsorption studies with the acid and dimethylamine forms of 2, 4-D and dicamba, Canadian Journal or Soil Science, 54: pg. 179-186, May 1974).
Applicant’s Invention
Applicant claims a method of reducing spray drift of an aqueous spray composition comprising formulating a mixture comprising glyphosate, an auxinic herbicide and about 0.02-2% weight percent of a compound of Formula I wherein the spray mixture comprises a plurality of spray droplets having a volume mean diameter greater than 165 µm.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
The teachings of Soula et al. and Ogawa et al. are addressed in the above 103 rejection.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Soula et al. and Ogawa et al. do not teach the use ammonium salts of the auxinic herbicide.  It is for this reason that Grover et al. is joined.
Grover et al. teach tests of the absorption of dimethylamine salts of dicamba (abstract). The dimethylamine salts of dicamba are taught to be acidic and therefore are more soluble in water than the free acids (page 179, paragraph 1).  Leaching studies show that dimethylamine salts dicamba allow the cations to be strongly absorbed to moist soils so that which would inherently reduce spray drift (page 185, paragraphs 6-8). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Therefore, it would have been prima facie obvious to combine the teachings of Soula et al., Ogawa et al. and Grover et al. at the time of the instant invention to utilize dimethylamine salts of dicamba with a reasonable expectation success. One of ordinary skill in the art would have been motivated to utilize the dicamba dimethylamine salts since Grover et al. teaches they are water soluble and more soluble than their free acids and dimethylamine salts dicamba absorb in moist soils.  Therefore, one of ordinary skill seeking to make a stable formulation would have been motivated to select dimethyl ammonium salts of dicamba to aid in a forming an aqueous formulation.
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.  Applicant argues that Grover fails to teach spraying to reducing spray drift.  The Examiner is not persuaded by this argument because the rejection is based on the teachings of Soula et al., Ogawa et al. and Grover et al. not Grover alone.  Grover et al. teach that forming dimethylamine salts of dicamba provides formulations that are acidic and therefore are more soluble in water (page 179, paragraph 1).  Therefore, one of ordinary skill seeking to make a stable formulation would have been motivated to select dimethyl ammonium salts of dicamba to aid in forming an aqueous formulation.

Conclusion

No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617